Judgment, Supreme Court, New York County (Clifford A. Scott, J.), rendered April 16, 1987, convicting defendant, after a jury trial, of robbery in the first degree, attempted robbery in the first degree and criminal possession of a weapon in the second degree and sentencing him, as a second felony offender, to an indeterminate term of imprisonment of from 6 to 12 years on the robbery conviction and concurrent indeterminate terms of from 4 to 8 years on each of the other convictions, unanimously reversed, on the law, and the case remanded for a new trial.
We have previously held, in an appeal involving codefendants convicted at the same trial of the same crimes, that because instructions were given to the jury without the defendant, his attorney or the prosecutor being present and because the exact form and nature of the instructions are unknown, reversal was required. (People v Henderson, 167 AD2d 136; see also, People v Henderson, 154 AD2d 274.)
We have examined the other contentions of the defendant and find them without substance. Concur—Murphy, P. J., Milonas, Kupferman and Rubin, JJ.